DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

Claims 1-4, 6-11, 13, and 16-19 are objected to because of the following informalities:  No claim amendments have been identified properly, making it difficult to determine whether amendments have been made or not.  Appropriate correction is required.

Claim Rejections - 35 USC § 112


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13 and 16-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding the language “configured to absorb light from the wavelength conversion structure," the Examiner notes this language constitutes functional language and while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).  As best can be determined by the Examiner from the specification of the present application, the structure which performs the function "configured to absorb light from the wavelength conversion structure” is simply the existence of the absorbing structure, a structure which is clearly present in the device of Matsuda as modified.  Therefore, it appears the structure of Matsuda as modified is capable of performing the function required by the claim language.

Claim Rejections - 35 USC § 102



In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4, 6-8, 10 and 11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Matsuda et al. (US Patent Application Publication No. 2020/0212274) (“Matsuda”).
Regarding Claim 1, Matsuda teaches an LED package, comprising: an LED chip (Figure 5C, item 41); a reflective structure (Figure 5C, item 50, ¶0094) enclosing the LED chip; a wavelength conversion structure (Figure 5C, item 75, ¶0108) placed on the LED chip; and an absorbing structure (Figure 5C, item 32, see ¶0072 and 0082) arranged between the reflective structure  (Figure 5C, item 50s, ¶0094) and the wavelength conversion structure (Figure 5C, item 75, ¶0108).
Regarding Claim 2, Matsuda further teaches the absorbing structure is made of flake graphite powder, artificial graphite powder, expanded graphite powder, vermicular graphite powder, amorphous graphite powder, or graphite compound (¶0082).
Regarding Claim 4, Matsuda further teaches a patterned structure (Figure 8B, item 75b) on the wavelength conversion structure (Figure 8B, item 75a).
Regarding Claim 6, Matsuda further teaches the absorbing structure (Figure 5C, item 32) encloses the the LED chip (Figure 5C, item 41) and the wavelength conversion structure (Figure 5C, item 75) is placed on the absorbing structure (Figure 5C, item 32), the reflective structure (Figure 5C, item 50s), and the LED chip (Figure 5C, item 41).
Regarding Claim 7, Matsuda teaches an LED package, comprising: an LED chip (Figure 5C, item 41) having a bottom horizontal width; a reflective structure (Figure 5C, item 50s) including an inner surface and a bottom surface having an angle formed between the inner surface and the bottom surface (see Figure 5C); an absorbing structure (Figure 5C, item 32, see ¶0072 and 0082)  enclosing the reflective structure, and a wavelength conversion structure (Figure 5C, item 75) having a bottom horizontal width and directly connected to the absorbing structure (Figure 5C, item 32).
Regarding Claim 8, Matsuda further teaches the absorbing structure is made of flake graphite powder, artificial graphite powder, expanded graphite powder, vermicular graphite powder, amorphous graphite powder, or graphite compound (¶0082).
Regarding Claim 10, Matsuda further teaches a patterned structure (Figure 8B, item 75b) on the wavelength conversion structure (Figure 8B, item 75a).
Regarding Claim 11, Matsuda further teaches the wavelength conversion structure (Figure 5C, item 75) encloses the LED chip (Figure 5C, item 41), and the bottom horizontal width of the wavelength conversion structure is larger than the bottom horizontal width of the LED chip (see Figure 5C, note difference in bottom width of 75 and 41).
Claim Rejections - 35 USC § 103







In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuda as applied to Claims 1 and 7 above.
Regarding Claim 3, Matsuda teaches Claim 1 as indicated above. Matsuda further teaches the absorbing structure is placed on the reflective structure (see Figure 5C).  Matsuda does not specifically teach a proportion of a first longitudinal height of the absorbing structure to a second longitudinal height of the reflective structure is from 1:3 to 1:10, however Matsuda does teach a shape of the reflective structure which could have the claimed dimensions (see Figure 5C) and therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to have a proportion of a first longitudinal height of the absorbing structure to a second longitudinal height of the reflective structure is from 1:3 to 1:10, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding Claim 9, Matsuda teaches Claim 7 as indicated above. Matsuda does not specifically teach the angle is between 60 degrees to 70 degrees, however Matsuda does teach a In re Aller, 105 USPQ 233.
Claims 13 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuda in view of Pohl-Klein et al. (US Patent Application Publication No. 2016/0122637) (“Pohl-Klein”).
Regarding Claim 13, Matsuda teaches an LED package emitting a light and comprising: a reflective structure (Figure 5C, item 50s); an LED chip (Figure 5C, item 41) fully or partially enclosed by the reflective structure (see Figure 5C); a wavelength conversion structure (Figure 5C, item 75) being placed on the LED chip, and an absorbing structure (Figure 5C, item 32) configured to absorb light from the wavelength coversion structure, and enclosing or placed on the reflective structure.
Matsuda does not specifically teach a sensing detector receiving the light emitted from the LED package.  However, Pohl-Klein teaches using a sensing detector to receive light from a LED package in order to measure the specific wavelength of emission from the LED (see Figure 4 and associated text).  It would have been obvious to a person of ordinary skill in the art at the time of effective filing to use a detector as taught in Pohl-Klein with the LED of Matsuda in order to determine specific emission characteristics of the LED.
Regarding Claim 16, Matsuda further teaches the absorbing structure is made of flake graphite powder, artificial graphite powder, expanded graphite powder, vermicular graphite powder, amorphous graphite powder, or graphite compound (¶0082).
Regarding Claim 17, Matsuda further teaches the LED package further comprises: an inner surface included in the reflective structure (see Figure 5C); a bottom surface included in 
Regarding Claim 18, Matsuda further teaches the wavelength conversion structure is made of a gum adding with phosphors or quantum dot, a phosphor or a membrane having nano particles (¶0108).
Regarding Claim 19, Matsuda does not specifically teach the angle is between 60 degrees to 70 degrees, however Matsuda does teach a shape of the reflective structure which could have the claimed dimensions (see Figure 5C) and therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to have the angle between 60 degrees to 70 degrees, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Response to Arguments











Applicant's arguments filed 12/14/2021 have been fully considered but they are not persuasive. 
Regarding Applicant’s arguments directed to the amended claim language, the Examiner notes amended claim language has not been properly identified in the claims (see MPEP §714) and therefore the clarity to assess the amendments has been reduced. As best can be identified by the Examiner in the time given for examination, the Matsuda (or Matsuda and Pohl-Klein) reference teaches the claim limitations as identified in the rejections above.

Conclusion











Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK W TORNOW whose telephone number is (571)270-7534.  The examiner can normally be reached on M-Th 6:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARK W. TORNOW
Primary Examiner
Art Unit 2891



/MARK W TORNOW/Primary Examiner, Art Unit 2891